Stephens, J.,
dissenting. “ A libel is a false and malicious defamation of another, expressed in print, or writing, or pictures, or signs, tending to injure the reputation of an individual, and exposing him to public hatred, contempt, or ridicule.” Civil Code (1910), § 4428. There is authority to the effect that any defamatory charge amounting to a libel is actionable without proof of special damage to the person against whom the charge is directed. Bigelow on Torts (8th ed.), 285. Be that as it may, it is certainly true that a libel which imputes to a person a crime punishable by law is actionable without proof of special damage. Such a charge is inherently harmful and injurious to the person against whom it is directed, and damage is therefore presumed. *347Such a libelous charge is actionable per se. This is so whether the words directly, ex vi termini, or indirectly by intimation or innuendo, make the charge. The charge is just as effectually harmful without proof of special damage, and therefore actionable per se, whether the harm results from words which directly and unequivocally make the charge, or from words which do so indirectly or by inference. It is therefore the harmful effect of the defamatory language which renders it actionable per se, and not its directness or unequivocal nature. To indirectly intimate, as in the instant case, that one is an embezzler or a thief, by charging that he wants to get his paws upon the money, if such language can be construed as making such charge, is just as inherently harmful without proof of special damage as to directly and unequivocally and in express language make the charge. See, in this connection: Odgers on Libel & Slander (5th ed.), 39 et seq.; Pollock on Torts (10th ed.), 249 et seq.; Bigelow on Torts (8th ed.), 284; Cooley on Torts (3d ed.) 376, 400; Newell on Libel & Slander (3d ed.), 334, 352; Cooper v. Perry, Dudley (Ga.), 247; 18 Am. & Eng. Ency. of Law, 865 et seq., 969; 25 Cyc. 250, 452. Whether or not in any case the court can without the aid of a jury construe the meaning of alleged defamatory words, yet, where the words are reasonably susceptible of a defamatory meaning as well as an innocent one and where the defamatory meaning must be supplied by inference or innuendo, the question then as to what meaning attaches to the language is clearly and without doubt one for the jury. Beazley y. Reid, 68 Ga. 380; Morgan v. Black, 132 Ga. 67; Odgers on Libel & Slander (5th ed.), 110, 116, 129, 688; Newell on Libel & Slander (3d ed.), 352. The trial judge therefore erred, as contended by the defendant, in eliminating this question from the consideration of the jury, unless his ruling upon the defendant’s demurrer can be construed, as claimed by my colleagues in the majority opinion, as having adjudicated that the alleged defamatory words directly and ex vi termini made a defamatory charge actionable per se. I am of the opinion that no such question was adjudicated upon the demurrer, and therefore must dissent from the judgment of affirmance.
I submit that the trial judge, in overruling the defendant’s demurrer to the petition, has adjudicated only that the alleged defamatory publication was actionable per se in the sense above *348stated, and that therefore the petition set ont a cause of action without alleging special damage. The demurrer was based upon the ground that no cause of action was set out in the petition, since the alleged defamatory publication was not “ per se libelous” and no special damage was alleged. The expression “not being per se libelous,” as used by the defendant in the demurrer, can only mean that the alleged defamatory words are not actionable per se. It is not to be construed as meaning that the words are not unequivocal or not directly defamatory. Since defamatory language may be actionable per se without proof of special damage, whether the language directly or by inference makes a charge which is in itself defamatory without proof of special damage, a demurrer based upon the ground that a petition in a suit for libel sets out no cause of action, because the alleged defamatory publication is not “ per se libelous ” and no special damage is set out, can only be construed as meaning that the alleged defamatory charge is not actionable per se. If, therefore, the order overruling the demurrer adjudicates only that the alleged defamatory charge upon which the suit is based is actionable per se, it is not an adjudication that the language directly and unequivocally makes a defamatory charge. Despite such an adjudication, it was nevertheless error to withdraw from the jury the question as to’ the meaning of the language used.
Conceding,. however, that the language in the demurrer, viz. that the publication was not “per se libelous,” means that the words are not directly or ex vi termini libelous, it cannot be said that the trial judge, in overruling the demurrer adjudicated that the words were directly and ex vi termini libelous. An order upon a demurrer is an adjudication of those questions only which must necessarily have been adjudicated to sustain the order. It is not an adjudication of any question the decision of which is not necessary for the purpose of sustaining the order. McElmurray v. Blodgett, 120 Ga. 9 (47 S. E. 531); Wheeler v. Board of Education, 12 Ga. App. 152 (76 S. E. 1035). Therefore, the judgment overruling the demurrer to the petition, and thereby sustaining the petition, cannot be an adjudication that the alleged defamatory words were directly and unequivocally libelous, since it was not necessary to so decide in order to sustain the petition. The order overruling the demurrer and sustaining the petition adjudicates *349only that the petition sets out a cause of action, and a cause of action may be set out without alleging special damage whether the defamatory words directly and unequivocally make the libelous charge, or whether they do so indirectly or by inference.